Citation Nr: 0639122	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-08 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a gunshot wound of the chest.  

2.  Entitlement to service connection for the claimed 
residuals of a shell fragment wound of the stomach.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
January 1968.  From July 1966 to August 1967, he was 
stationed in the Republic of Vietnam.  

The veteran also had extensive National Guard service and 
retired in December 1994.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

During a VA psychiatric examination in May 2003, the veteran 
reported that, a few months into his tour in Vietnam, while 
participating in operations near Cambodia, he sustained a 
superficial gunshot wound of the chest.  He stated that 
several months later, while operating a bulldozer, he hit a 
land mine and sustained shrapnel wounds of the stomach.  

The service medical and personnel records are negative for 
any complaints or findings referable to gunshot wound 
residuals of the chest or shell fragment wound residuals of 
the stomach.  

On GSA Form 699 (Transmittal of and/or Entitlement to 
Awards), dated in April 1979, the Chief of the Navy Reference 
Branch at the National Personnel Records Center reported that 
the veteran was authorized to wear the Purple Heart Medal and 
Combat Action Ribbon.  

However, subsequent efforts by the RO and/or AMC to obtain 
service medical or personnel records associated with those 
awards have met with negative results.  The records from the 
National Guard have not been associated with the claims 
folder.  

The veteran also has not identified any post-service 
treatment of the residuals of the claimed wounds of the chest 
or stomach.  

To date, the veteran has not been afforded a VA examination 
to determine the nature and extend of the residuals of the 
gunshot wound of the chest and shell fragment wound of the 
stomach.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the Commandant of the United 
States Marine Corps in order to obtain 
personnel records or other documentation 
or information that would tend to verify 
that the veteran had been awarded either 
the Purple Heart Medal or the Combat 
Action Ribbon based on his service in the 
Republic of Vietnam.  A copy of the GSA 
Form 699 (Transmittal of and/or 
Entitlement to Awards) submitted by the 
veteran should be provided for review.  

2.  The RO also should take appropriate 
steps to contact the veteran in order to 
request that he provide information 
concerning about any VA and non-VA health 
care providers/medical facilities, who 
have treated him for the claimed wound 
residuals of the chest or stomach since 
service.  

Based on the response from the veteran, 
the RO should request copies of all 
clinical records from any identified 
treatment source.  Also the veteran 
should be asked to provide any treatment 
he may have in his possession.  

3.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and extent of the claimed wound residuals 
of the chest or stomach.  All indicated 
tests and studies must be performed.  The 
examiner should elicit from the veteran 
and record a complete medical history in 
this regard.  

The claims folder must be made available 
to the examiner for review.  

4.  Following completion of the action 
requested hereinabove, the RO should 
review the claims of service connection 
for the residuals of a gunshot wound of 
the chest and the residuals of a shell 
fragment wound of the stomach in light of 
all the evidence of record.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative must be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless notified by VA.  

The veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


